DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-17 and 20) in the reply filed on 05/20/2022 is acknowledged.  The traversal is on the ground(s) that the present application has unity for at least the claims 1-20 belongs to the category of "a product and a process specially adapted for the manufacture of said product". This is not found persuasive because the product of claim 1 can be made by materially different process like molding or securing/connecting two structures together without rabbeting, and does not require rabbeting one end of the plate-like structure as required by claim 18.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites the limitation "a display panel”, “a housing" in lines.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a bending structure” in line 2. It is not clear, if “a bending structure” is referring back to the “bending structure body” of claim 1 or not. For the purpose of examination, examiner has assumed that “a bending structure” is referring back to the “bending structure body” of claim 1. For the purpose of examination, the examiner has considered that “a bending structure” is referring back to the “bending structure body” of claim 1.
Claim 20 recites the limitation(s) “providing a display panel, a supporting structure, a housing, and a bending structure, the supporting structure comprising a supporting structure body and a fixing member fixedly connected to the supporting structure body; fixedly connecting a first end of the bending structure to the front surface of the display panel, a second end of the bending structure…a gap inside a bending part” in lines 4-8. It is not clear whether “display panel”, “supporting structure”, “housing”, “a bending part”, “supporting structure body”, “fixing member”, “first end of the bending structure”, “ a second end of the bending structure”, “ a gap”, “a bending part” is referring back corresponding to the  “display panel”, “supporting structure body”, “housing”, “bending structure”, “supporting structure body”, “fixing member”, “first end of the bending structure”, “second end of the bending structure”, “gap”, “bending part” of claim 1 or different structure(s). For the purpose of examination, the examiner has considered that all these above mentioned structures of claim 20 is same as that of the claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200136085; “Wang” hereinafter) in view of Kang et al. (US 20200057472; “Kang” hereinafter).
Regarding claim 1, Wang (figs 1-4) discloses a supporting structure comprising: a supporting structure body (13) and a fixing member (141 and 142) fixedly connected to the supporting structure body (fig. 1, Par. [0068]), wherein the supporting structure body (13) is located in a gap inside a bending part of a bending structure (112 and 113) of a display apparatus (at least a portion of the supporting layer 13 is located in the space formed by the bending structure 112 and 113, fig. 1), a first end of the bending structure (113) is fixedly connected to a front surface of a display panel (111) in the display apparatus (fig. 1, and Par. [0062]), a second end of the bending structure (112) is located on a back of the display panel (111), and the first end and the second end are opposite ends (figs. 1-3); and wherein the display apparatus further comprises a housing at least wrapping the bending part of the bending structure (the bending structure 112 and 113 is a part of a display device, Par. [0063], and Par. [0002], [0003]).
Wang does not explicitly disclose the fixing member is fixedly connected to the housing.  
Kang (figs. 1, 6-9) teaches a display apparatus comprising a supporting structure (SPP) that supports a display module (DM); and a fixing member (FP) fixedly connected to a cover portion (PC or CP) (fig. 9) or an outer housing (EDC) (Fixing portion FP is connected to the outer case EDC through the  protective cover PC).  
It would have been obvious to one of ordinary skill in the art before  the effective filling date of the claimed invention to modify the display apparatus of Wang to have the fixing structure fixedly connected to the housing or cover as taught by Kang because such modification mechanically fixed the supporting structure to the cover or housing and prevents movement of the supporting structure and the display panel caused by an external impact.
Regarding claim 2, Wang in view of Kang (relied on Kang, figs 1, 6-9) discloses wherein the housing comprises a first sub-housing (CP or EDC) wrapping a part of the bending structure (112 and 113) bent to the back of the display panel (DP); and the fixing member comprises at least one first fixing member (FP) configured to be fixedly connected to the first sub-housing (CP).  
Regarding claim 3, Wang in view of Kang (relied on Kang, figs 1, 6-9) discloses wherein the first fixing member (FP) is located on a first surface of the supporting structure body (SPP) (fig. 9).
Wang in view of Kang does not explicitly disclose the first surface is a surface of the supporting structure body except a surface for supporting the bending structure.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to relocate the fixing member such that the fixing member disposed on a surface of the supporting structure body except a surface for supporting the bending structure, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification minimizes the thickness of the display apparatus.

	Regarding claim 4, Wang in view of Kang (relied on Wang, figs. 1-4) discloses wherein the fixing member (14) comprises a plurality of first fixing members (142) symmetrically located on part or all of at least one pair of first surfaces facing each other (figs 3-4).  
Regarding claim 5, Wang in view of Kang (relied on Wang, figs. 1-4) discloses wherein the first fixing member (14) is located on a second surface of the supporting structure body (13), and the second surface faces the part of the bending structure (112) bent to the back of the display panel (111).  
Regarding claim 11, Wang in view of Kang discloses one or more of: the fixing member (142, Wang) extends via a side of the bending structure (122, Wang, fig. 1), and is fixedly connected to the housing (FP is fixedly connected to the cover portion CP, Kang, figs. 7-9); or the fixing member is fixedly connected to the housing through a via in the bending structure.
Regarding claim 16, Wang in view of Kang (relied on Wang, figs. 1-4) discloses wherein the bending structure (113) comprises a conductive structure (“The bending region 113 has a body made of a flexible organic material. Metal traces connecting the first region 111 to the drive circuit are arranged side by side”, Par. [0063], also see Par. [0064]).
Regarding claim 17, Wang in view of Kang discloses a display apparatus comprising a display panel (111, Wang, fig. 1), a bending structure (113, Wang, fig. 1) in a bent state (Wang, fig. 1), a housing (EDC or CP, Kang) and the supporting structure (13, Wang, fig. 1) according to claim 1.
Regarding claim 20, Wang (figs 1-4) discloses a method for assembling a display apparatus, wherein the display apparatus is the display apparatus according to claim 17 and the method comprises: providing a display panel (111), a supporting structure (13), a housing (display panel 111, the bending structure 112 and 113 shown in fig, 1 is a part of a display device, Par. [0063], and Par. [0002], [0003] and display device inherently has  a housing), and a bending structure (112 and 113), the supporting structure comprising a supporting structure body (13) and a fixing member (14 or 141 & 142) fixedly connected to the supporting structure body (13) (fig. 1, Par. [0068]); fixedly connecting a first end of the bending structure (113) to the front surface of the display panel (111) (fig. 1, and Par. [0062]), a second end of the bending structure (112) being located on a back of the display panel (111) (fig.1), and the first end and the second end being opposite ends (fig. 1); placing the supporting structure (13) in a gap inside a bending part of the bending structure (112 and 113) (at least a portion of the supporting layer 13 is located in the space formed by the bending structure 112 and 113, fig. 1).
 Wang does not explicitly disclose the method comprising fixing the housing on the back of the display panel, and fixedly connecting the fixing member to the housing, wherein the housing wraps at least the bending part of the bending structure.   
Kang (figs 1, 6-9) teaches a method of assembling  a display apparatus comprising fixing a housing (EDC or PC) on a back of a display panel (DM), and fixedly connecting a fixing member (FP) to the housing (FP is fixedly connected to the cover PC or to the outer case EDC through the  protective cover PC), wherein the housing (PC or outer case EC) wraps at least the bending part (bending or curved  portion of the DP that lies next to the guide bar GP, fig. 9) of the bending structure.   
It would have been obvious to one of ordinary skill in the art before  the effective filling date of the claimed invention to modify the display apparatus of Wang to have a housing at the back of the display panel wrapping at least the bending part of the bending structure, and the fixing structure fixedly connected to the housing or cover as taught by Kang because such modification provides protection to the bending portion of the bending structure, and the fixing member mechanically fix the supporting structure to the cover or housing and prevent movement of the supporting structure and the display panel caused by an external impact.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kang as applied to claim 2, and in further view of Choi (US 20080297998; “Choi” hereinafter).
Regarding claim 6, Wang in view of Kang discloses the supporting structure as claimed in claim 2.
 Wang in view of Kang does not explicitly disclose wherein the first sub-housing has a groove, and the first fixing member is snap-fitted in the groove.  
Choi (figs 1-8) teaches a display device comprising a supporting member (12), the supporting member includes a fixing member (122 or 122b, fig. 7); the first fixing member (122b) is snap-fitted in a groove of a housing (14) (“The fixing projection 122b may be inserted into a fixing hole formed in the rear housing 14”, Par. [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the supporting structure of Wang in view of Kang to include a groove in the sub-housing and the first fixing member is being snap-fitted in the groove as suggested by Choi because such modification allow the supporting member to immovably fixed onto the sub-housing, and the supporting member can be easily removed from the sub-housing during repairs or maintenance.

Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kang as applied to claim 2, and in further view of Zhou et al. (CN 108962035; “Zhou” hereinafter, relied on US 20210084778 for English translation).
Regarding claim 12, Wang in view of Kang discloses the supporting structure as claimed in claim 1.
 Wang in view of Kang does not explicitly disclose wherein the display apparatus further comprises a middle frame located at one end of the supporting structure body away from the bending part, and the supporting structure is further configured to be fixedly connected to the middle frame.
Zhou (figs. 1-6) teaches a display device comprises a middle frame (10) located at one end of a supporting structure body (2) away from a bending part (12), and the supporting structure (2) is further configured to be fixedly connected to the middle frame (10) (“the first overlapping structure 14 and the second overlapping structure 15 are fixedly connected with an adhesive, so as to fixedly connect the support structure 2 with the first housing 10”, Par. [0041], also see Par. [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the supporting structure of Wang in view of Kang to include a middle frame attached to the supporting member away from the bending part as suggested by Zhou because such modification provides mechanical support to the supporting member and the display panel. 
Regarding claim 13, Wang in view of Kang discloses the supporting structure as claimed in claim 1.
 Wang in view of Kang does not explicitly disclose wherein one end of the supporting structure body close to the middle frame has a first step-like structure, one end of the middle frame close to the supporting structure body has a second step-like structure, and the supporting structure body and the middle frame are fixedly connected by engagement of the first step-like structure and the second step-like structure.  
Zhou (figs. 1-6) teaches a display device comprises a supporting structure body (2), one end of the supporting structure body (2) close to the middle frame (10) has a first step-like structure (first overlapping structure 14 is a step-like structure, fig. 1), one end of the middle frame (10) close to the supporting structure body (2) has a second step-like structure (second overlapping structure 15 is a step-like structure, fig. 1), and the supporting structure body (2) and the middle frame (10) are fixedly connected by engagement of the first step-like structure and the second step-like structure (fig. 1) (Par. [0040]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the supporting structure of Wang in view of Kang to include a first step-like structure at one end of the supporting structure body close to the middle frame and a second step-like structure at one end of the middle frame close to the supporting structure body and the middle frame are fixedly connected by engagement of the first step-like structure and the second step-like structure as taught by Zhou because such modification provides larger area of contact between the supporting structure body and the middle frame and increases the mechanical strength of the adhering/coupling between the supporting structure body and the middle frame.
Regarding claim 14, Wang in view of Kang discloses the supporting structure as claimed in claim 1.
 Wang in view of Kang does not explicitly disclose wherein a thickness of one end of the supporting structure body close to the bending part is greater than that of one end of the supporting structure body away from the bending part.
Zhou (figs. 1-6) teaches a display device comprises a supporting structure body (2), and a thickness of one end of the supporting structure body (2) close to a bending part (12) is greater than that of one end of the supporting structure body (2) away from the bending part (one end of the supporting structure body 2 has a step-like structure 14 which is thinner than the other end of the supporting structure body 2 closer to the bending part 12, figs. 1, 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the supporting structure of Wang in view of Kang to have a thickness of one end of the supporting structure body close to the bending part is greater than that of one end of the supporting structure body away from the bending part because the thinner or the step-like structure of the supporting structure body provides means for attaching with the middle frame so that the supporting structure body flushes with the middle frame and provides a flush surface for the display. The modification also minimizes the size and/or weight of the display apparatus.
Regarding claim 15, Wang in view of Kang discloses the supporting structure as claimed in claim 1.
 Wang in view of Kang does not explicitly disclose wherein an outer contour of a surface of the supporting structure body close to the bending part is arc-shaped.  
Zhou (figs. 1-6) teaches a display device comprises a supporting structure body (2), and an outer contour of a surface of the supporting structure body (2) close to a bending part (12) is arc-shaped (figs. 1, 5-6).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the supporting structure of Wang in view of Kang to have an outer contour of a surface of the supporting structure body close to the bending part an arc-shaped or curved as taught by Zhou because such modification provides support to the bent portion of the bending part without damaging of the bending part.

Allowable Subject Matter
Claims 7-10 and  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, none of the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1 and  a combination of limitations that wherein the housing comprises a second sub-housing wrapping the bending part; and the fixing member comprises at least one second fixing member configured to be fixedly connected to the second sub-housing. None of the reference art of record discloses or renders obvious such a combination.
Claims 8-10 are objected as being dependent on claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 9:30 am-6:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841